TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00456-CR


Ex parte Bill Rutherford





FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY

NO. 31-1995-C-07411, HONORABLE JOHN BARINA, JR., JUDGE PRESIDING





PER CURIAM

Bill Rutherford filed a post-conviction application for writ of habeas corpus pursuant
to code of criminal procedure article 11.09.  Tex. Code Crim. Proc. Ann. art. 11.09 (West 1977). 
On November 28, 2000, the county court at law dismissed the application.  Rutherford gave notice
of appeal from this order on July 5, 2001.
The notice of appeal was not timely.  See Tex. R. App. P. 26.2(a).  We lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.

Before Chief Justice Aboussie, Justices Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   August 30, 2001
Do Not Publish